Citation Nr: 1715971	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  12-30 620A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include sinusitis and rhinitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from September 1969 to September 1971. He served in the Republic of Vietnam. The Veteran died in 2012. In a September 2012 statement of the case (SOC), the appellant, the Veteran's surviving spouse, was  substituted for the Veteran in this appeal.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision of the Detroit, Michigan, Regional Office (RO). In April 2014, the appellant was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record. In March 2015, the Board remanded the appeal to the RO for additional action.


FINDING OF FACT

Sinusitis and rhinitis did not originally manifest during service nor were caused by service.


CONCLUSION OF LAW

The criteria for service connection for rhinitis and sinusitis have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA issued several notices to the Veteran including a February 2010 notice which informed him of the evidence generally needed to support his claim; what actions he needed to undertake; and how VA would assist him in developing his claim. The February 2010 notice was issued to the Veteran prior to the April 2010 rating decision from which the instant appeal arises. All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claim. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that the VA's duties to notify and to assist have been met.

II.  Analysis

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. § 1110. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).




Service treatment records indicate that the Veteran was treated for symptoms of cough, sore throat, sneezing, and nasal congestion. In October 1970, he was diagnosed with an upper respiratory infection, in April 1971, he was diagnosed with allergic sinusitis, and in May 1971, he was diagnosed with a common cold.

Private treatment records dated from March 1999 to the time of the Veteran's death indicate that he was treated regularly for complaints of nasal congestion. A January 2005 private treatment record states that the Veteran had a history of allergic rhinitis symptoms. In August 2009, he underwent allergy testing and was determined to be allergic to grass, dog, Alternaria, and lamb's quarter. He was diagnosed with allergic rhinoconjunctivitis and nasal congestion. The physician noted that the nasal congestion could be allergic or could be secondary to an anatomic cause. Another August 2009 private treatment record notes that the Veteran was treated for dependent rhinitis. 

In an October 2009 statement, the Veteran wrote that he had no sinus problems prior to service and that they started in about 1974-1975. In a July 2010 notice of disagreement (NOD), the Veteran reported first noticing sinus symptoms in 1971 while stationed in Vietnam. In a November 2010 statement, the Veteran wrote that he did not have a sinus disorder until 5-6 years after leaving Vietnam. 

In May 2015, a VA otolaryngologist reported that the Veteran's respiratory disorders were less likely than not caused by service. The examiner stated that there was no documentation of severe nasal trauma or sinus infection in service that could have resulted in alteration of his sinus anatomy or scar tissue. Without alteration of the anatomy or permanent scarring, the examiner opined that the Veteran's chronic sinusitis was not caused by service. The examiner also noted that the Veteran was allergic to grass mix and that his symptoms of running nose and nasal congestion were more likely caused by the environmental allergens. 

A preponderance of the evidence is against a finding that the Veteran's rhinitis and sinusitis began in service. The Veteran was treated several times in service for symptoms associated with sinusitis and rhinitis, and diagnosed with allergic sinusitis. No competent medical provider has stated, however, that the Veteran's chronic allergic rhinitis and sinusitis present during the pendency of the appeal were caused by any in-service injury, disease, event, or disorder. The VA otolaryngologist opined that there was no evidence of any in-service event which would have caused a chronic respiratory disease and opined that the Veteran's symptoms were most likely caused by his allergy to grass mix. 

In a September 2016 informal hearing presentation, the appellant argued that the May 2015 VA medical opinion was inadequate because the examiner did not discuss whether environmental allergens in Vietnam could have been the cause of the Veteran's allergic rhinitis and sinusitis. However, the examiner considered the Veteran's in-service treatment, complaints, and diagnoses when rendering the medical opinion. Additionally, the Veteran himself stated, on two separate occasions, that his sinus problems began after service. Therefore, remand is not necessary. See Monzingo v Shinseki, 26 Vet. App. 97 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion" ) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)); see also D'Aries v. Peake, 22 Vet. App. 97, 104   (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

The appeal will therefore be denied. 


ORDER

Service connection for rhinitis and sinusitis is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


